19-11845-shl        Doc 85     Filed 02/18/20 Entered 02/18/20 12:36:57       Main Document
                                             Pg 1 of 3



CLEARY GOTTLIEB STEEN & HAMILTON LLP
Elizabeth Vicens
One Liberty Plaza
New York, NY 10006
Telephone: (212) 225-2000
Facsimile: (212) 225-3999

Counsel to Vale S.A.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:
                                                   Chapter 15
BSG RESOURCES LIMITED (in
administration),                                   Case No. 19-11845 (SHL)

         Debtor in a Foreign Proceeding.


                               NOTICE OF APPEARANCE AND
                             REQUEST FOR SERVICE OF PAPERS

                  PLEASE TAKE NOTICE that Elizabeth Vicens, of the law firm Cleary Gottlieb

Steen & Hamilton LLP, hereby appears in the above-captioned case pursuant to Rule 9010(b) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) as counsel to Vale S.A.,

and request, pursuant to Bankruptcy Rules 2002, 9007, and 9010, that all notices given or

required to be given in this case and all papers served or required to be served in this case or

related adversarial proceedings be served upon the undersigned at the following office address,

telephone numbers and e-mail address:
19-11845-shl      Doc 85     Filed 02/18/20 Entered 02/18/20 12:36:57            Main Document
                                           Pg 2 of 3



               Elizabeth Vicens
               Cleary Gottlieb Steen & Hamilton LLP
               One Liberty Plaza
               New York, NY 10006
               Telephone: (212) 225-2000
               Facsimile: (212) 225-3999
               Email: evicens@cgsh.com

               PLEASE TAKE FURTHER NOTICE that the foregoing request includes not

only the notices and papers referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, orders and notices of any application, motion, petition, pleading,

request, complaint, or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, telegraph, telex, facsimile transmission, e-

mail, or otherwise, which affect the above- captioned debtors or property of such debtors.

               PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Service of Papers shall not be deemed to be a waiver of any rights of Vale S.A.,

including without limitation, any rights (a) to have final orders in noncore matters entered only

after de novo review by a district court judge, (b) to trial by jury in any proceeding so triable in

this case or any case, controversy, or proceeding related to this case, or (c) to have the district

court withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or

(d) to any other rights, claims, actions, setoffs or recoupments, under law or in equity, of Vale

S.A., all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved. Nor shall this Notice of Appearance and Request for Service of Papers be deemed to

constitute consent to electronic service of any pleading or papers for which mailed or personal

service is required under the applicable Bankruptcy Rules or Federal Rules of Civil Procedure.


                                   [Signature Page to Follow]




                                                 2
19-11845-shl   Doc 85   Filed 02/18/20 Entered 02/18/20 12:36:57   Main Document
                                      Pg 3 of 3



Dated: New York, New York
       February 18, 2020
                               CLEARY GOTTLIEB STEEN & HAMILTON LLP


                               By: /s/ Elizabeth Vicens
                                    Elizabeth Vicens

                                   One Liberty Plaza
                                   New York, NY 10006
                                   Telephone: (212) 225-2000
                                   Fax: (212) 225-3999

                                   Counsel for Vale S.A.




                                         3
